Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-13 and 23-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/6/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 2-13 and 15-26 are allowed.

The prior art, of which Gerwing et al. (US 2013/0340807) is an example, does not disclose the accumulative limitations of the independent claims. Specifically, the prior art does not disclose an elongated beam, the elongated beam having a longitudinal axis; a shaft portion, the shaft portion being coupled to the elongated beam, the shaft portion having a central axis parallel to the longitudinal axis of the elongated beam; a first frame holding a first panel of photovoltaic cells; a first drive link, the first drive link having a first end rotatably coupled to the shaft portion and a second end coupled to the first frame; a second frame holding a second panel of photovoltaic cells; and a second drive link, the second drive link having a first end rotatably coupled to the shaft portion and a second end coupled to the first frame; wherein the first drive link is capable of rotating around the central axis of the shaft portion relative to the second drive link such that the first panel and the second panel can be folded and unfolded, wherein the first drive link and the second drive link are shaped to be coupled to each other when unfolded such that the first panel and the second panel do not rotate relative to each other, wherein the first drive link includes a first surface offset from the shaft portion, wherein the second drive link includes a second surface offset from the shaft portion, and wherein the first surface and the second surface can be disposed proximate one another such that a first fastener can be engaged with the first surface and the second surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721